                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK

                                                      )
TREVOR LUCAS,                                         )     CERTIFICATE OF
                                                      )     DEFAULT
                                    Plaintiff,
                                                      )
                          v.                          )     19 CV 3494 (FB) (RLM)
                                                      )
CITY OF NEW YORK, Former Detective KEVIN              )
DESORMEAU, Detective STEPHEN LALCHAN,                 )
SHIELD NO. 6416, Detective ADAM GEORG,                )
SHIELD NO. 4584, Detective JASON FRITZ,               )
SHIELD NO. 6628, Lieutenant ROBERT                    )
BRACERO, Detective THOMAS REO, SHIELD                 )
NO. 5817, Detective DANIEL SJOBERG, SHIELD            )
NO. 6444; Captain KEITH SHINE; Deputy Chief           )
Inspector KEVIN T. CATALINA; JOHN and JANE            )
DOE 1-10,                                             )
                                                      )
                                    Defendants.
                                                      )

      I, Douglas C. Palmer, Clerk of Court of the United States District Court for the
Eastern District of New York, do hereby certify that the defendant Kevin Desormeau
has not filed an answer or otherwise moved with respect to the complaint herein. The
default of defendant Kevin Desormeau is hereby noted pursuant to Rule 55(a) of the
Federal Rules of Civil Procedure.
Dated:                 18 2019
             December __,
             Brooklyn, New York

                                          DOUGLAS C. PALMER, Clerk of Court


                                               /s/Jalitza Poveda
                                          By: ____________________________
                                                 Deputy Clerk
